DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 55-61, in the reply filed on April 5, 2022 is acknowledged. Claim 62 links inventions I-III. Claims 55-62 are examined. Claims 41-54 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to SEQ ID NO:2 (claim 55 and its dependents, and claim 62), the specification describes and discloses SEQ ID NO:2 as a polynucleotide 574 nucleotides in length obtained from a Streptomyces incertae sedis designated Strain B that encodes a 16s ribosomal RNA (page 190 Table 4 and sequence listing). The specification also indicates that term 16S refers to the DNA sequence of the 16S ribosomal RNA (rRNA) sequence of a bacterium, and that 16S rRNA gene sequencing is a well-established method for studying phylogeny and taxonomy of bacteria (page 40 paragraph [0050]).
With respect to the presence of arabinose transporters in a Streptomyces endophyte, the specification indicates that beneficial Streptomyces strains Strain B or Strain C have increased numbers of arabinose transporter genes as compared to the genome of Strain A, and that increases in sugar transport for both the microbe and the plant were an important feature of a beneficial Streptomyces endophyte-plant relationship (pages 158-159 paragraph [00495]).
With respect to a Streptomyces endophyte that comprises a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 and that is effective to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant grown from the treated reproductive element under water-stressed conditions (claim 55 and its dependents), the specification discloses a Streptomyces endophyte having the designation Strain B that comprises a polynucleotide sequence of SEQ ID NO:2, and 4 arabinose transporter genes (page 186 Table 4; page 374 Table 12A).
With respect to a synthetic composition comprising a plant reproductive element with a formulation comprising a purified Streptomyces endophyte population applied thereon, wherein the Streptomyces endophyte is heterologous to the plant reproductive element and comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is present in the synthetic composition in an amount capable of conferring to a plant increased expression of one or more genes encoding a sugar transporter domain and decreased abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions (claim 62), the specification discloses a synthetic composition comprising a Streptomyces endophyte having the designation Strain B that comprises a polynucleotide sequence of SEQ ID NO:2, and 4 arabinose transporter genes (page 186 Table 4; page 368 Table 9; page 374 Table 12A).
The specification does not describe any synthetic composition comprising a plant reproductive element with a formulation comprising a purified Streptomyces endophyte population applied thereon, wherein the Streptomyces endophyte is heterologous to the plant reproductive element and comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is present in the synthetic composition in an amount capable of conferring to a plant enhanced symbiosis or increased number of pods (claim 62).
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have recognized that more than 500 Streptomyces species and subspecies have been described (see, e.g. Lee et al. Streptomyces koyangensis sp. nov., a novel actinomycete that produces 4-phenyl-3-butenoic acid. Int J Syst Evol Microbiol. 2005 Jan;55(Pt 1):257-62).
Before the effective filing date of the claimed invention, a person having ordinary skill in the art also would have recognized that the genomes of Streptomyces species comprise a large number of genes, the expression of which would determine the functional attributes of each species.
See, for example, Bently et al. (Complete genome sequence of the model actinomycete Streptomyces coelicolor A3(2). Nature. 2002 May 9;417(6885):141-7), who teach that the genome of Streptomyces coelicolor comprises 7,825 predicted genes that include more than 20 clusters coding for known or predicted secondary metabolites, as well as an unprecedented proportion of regulatory genes, predominantly those likely to be involved in responses to external stimuli and stresses, and many duplicated gene sets that may represent 'tissue-specific' isoforms operating in different phases of colonial development (abstract).
See also, for example, Ikeda et al. (Complete genome sequence and comparative analysis of the industrial microorganism Streptomyces avermitilis. Nat Biotechnol. 2003 May;21(5):526-31. Epub 2003 Apr 14), who teach that the genome of Streptomyces avermitilis encodes at least 7,574 potential open reading frames, thirty-five percent of which (2,664) constitute 721 paralogous families. Ikeda et al. also identified thirty gene clusters related to secondary metabolite biosynthesis were identified, corresponding to 6.6% of the genome (abstract).
Given the breadth of the claims which encompass the use of a Streptomyces endophyte that comprises a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 wherein the Streptomyces endophyte is effective to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant grown from the treated reproductive element under water-stressed conditions (claim 55 and its dependents), as well as a synthetic composition comprising a plant reproductive element with a formulation comprising a purified Streptomyces endophyte population applied thereon, wherein the Streptomyces endophyte is heterologous to the plant reproductive element and comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is present in the synthetic composition in an amount capable of conferring to a plant at least one plant trait selected from: enhanced symbiosis, increased expression of one or more genes encoding a sugar transporter domain, increased number of pods of the plant under water-stressed conditions, and decreased abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions (claim 62), given the extremely limited disclosure of a single Streptomyces endophyte that comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and 4 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is capable of conferring to a plant increased expression of one or more genes encoding a sugar transporter domain, and decreased abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions, given the failure to disclose any Streptomyces endophyte that comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is capable of conferring to a plant enhanced symbiosis or increased number of pods, and given the large number (more than 500) of Streptomyces species and subspecies that have been recognized in the prior art, and given the even larger number (in excess of 7000) of predicted Streptomyces genes that have been identified in the genomes of Streptomyces species, the expression of which would determine the functional attributes of each species, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the genus of compositions required to practice the claimed invention, or the structural features unique to the genus that are correlated with the ability of the compositions to confer to a plant enhanced symbiosis or increased number of pods.
The amendment of claim 55 to further recite that the Streptomyces endophyte also comprises at least 3 polynucleotides that encode an arabinose transporter protein would overcome this rejection of claims 55-61.
The amendment of claim 62 to delete “enhanced symbiosis” and “increased number of pods”  would overcome this rejection of claim 62.

Claims 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Streptomyces endophyte that comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is capable of conferring to a plant increased expression of one or more genes encoding a sugar transporter domain, and decreased abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions, does not reasonably provide enablement for a Streptomyces endophyte that comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 wherein the endophyte is capable of conferring to a plant decreased abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions, and does not reasonably provide enablement for a Streptomyces endophyte that comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is capable of conferring to a plant enhanced symbiosis or increased number of pods of the plant under water-stressed conditions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
With respect to SEQ ID NO:2 (claim 55 and its dependents, and claim 62), the specification describes and discloses SEQ ID NO:2 as a polynucleotide 574 nucleotides in length obtained from a Streptomyces incertae sedis designated Strain B that encodes a 16s ribosomal RNA (page 190 Table 4 and sequence listing). The specification also indicates that term 16S refers to the DNA sequence of the 16S ribosomal RNA (rRNA) sequence of a bacterium, and that 16S rRNA gene sequencing is a well-established method for studying phylogeny and taxonomy of bacteria (page 40 paragraph [0050]).
With respect to the presence of arabinose transporters in a Streptomyces endophyte, the specification indicates that beneficial Streptomyces strains Strain B or Strain C have increased numbers of arabinose transporter genes as compared to the genome of Strain A, and that increases in sugar transport for both the microbe and the plant were an important feature of a beneficial Streptomyces endophyte-plant relationship (pages 158-159 paragraph [00495]).
With respect to a Streptomyces endophyte that comprises a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 and that is effective to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant grown from the treated reproductive element under water-stressed conditions (claim 55 and its dependents), the specification discloses a Streptomyces endophyte having the designation Strain B that comprises a polynucleotide sequence of SEQ ID NO:2, and 4 arabinose transporter genes (page 186 Table 4; page 374 Table 12A).
With respect to a synthetic composition comprising a plant reproductive element with a formulation comprising a purified Streptomyces endophyte population applied thereon, wherein the Streptomyces endophyte is heterologous to the plant reproductive element and comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is present in the synthetic composition in an amount capable of conferring to a plant increased expression of one or more genes encoding a sugar transporter domain and decreased abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions (claim 62), the specification discloses a synthetic composition comprising a Streptomyces endophyte having the designation Strain B that comprises a polynucleotide sequence of SEQ ID NO:2, and 4 arabinose transporter genes (page 186 Table 4; page 368 Table 9; page 374 Table 12A).
The specification does not describe or disclose any synthetic composition comprising a plant reproductive element with a formulation comprising a purified Streptomyces endophyte population applied thereon, wherein the Streptomyces endophyte is heterologous to the plant reproductive element and comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2; and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the endophyte is present in the synthetic composition in an amount capable of conferring to a plant enhanced symbiosis or increased number of pods (claim 62).
The full scope of the claimed invention is not enabled because it is unpredictable whether a Streptomyces endophyte that comprises a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 would function to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant grown from the treated reproductive element under water-stressed conditions, given the large number (in excess of 7000) of predicted Streptomyces genes that have been identified in the genomes of Streptomyces species, the expression of which would determine the functional attributes of each species.
The full scope of the claimed invention is also not enabled because it is unpredictable whether a Streptomyces endophyte that comprises a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 at least 3 arabinose transporter genes would function to confer to a plant enhanced symbiosis or increased number of pods of the plant under water-stressed conditions, given the large number (in excess of 7000) of predicted Streptomyces genes that have been identified in the genomes of Streptomyces species, the expression of which would determine the functional attributes of each species.
See, for example, Bently et al. (Complete genome sequence of the model actinomycete Streptomyces coelicolor A3(2). Nature. 2002 May 9;417(6885):141-7), who teach that the genome of Streptomyces coelicolor comprises 7,825 predicted genes that include more than 20 clusters coding for known or predicted secondary metabolites, as well as an unprecedented proportion of regulatory genes, predominantly those likely to be involved in responses to external stimuli and stresses, and many duplicated gene sets that may represent 'tissue-specific' isoforms operating in different phases of colonial development (abstract).
See also, for example, Ikeda et al. (Complete genome sequence and comparative analysis of the industrial microorganism Streptomyces avermitilis. Nat Biotechnol. 2003 May;21(5):526-31. Epub 2003 Apr 14), who teach that the genome of Streptomyces avermitilis encodes at least 7,574 potential open reading frames, thirty-five percent of which (2,664) constitute 721 paralogous families. Ikeda et al. also identified thirty gene clusters related to secondary metabolite biosynthesis were identified, corresponding to 6.6% of the genome (abstract).
In the instant case the specification does not provide sufficient guidance with respect to which Streptomyces endophytes that comprise a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO:2 would function to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions, other than a Streptomyces endophytes that comprise a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO:2 and at least 3 polynucleotides that encode an arabinose transporter. Absent such guidance one skilled in the art would first have to identify and isolate Streptomyces endophytes comprising a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2, and then second have to test formulations comprising each of the identified Streptomyces endophytes for its ability to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of the plant under water-stressed conditions in order to determine which of these Streptomyces endophytes function as claimed and which do not. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation. 
In the instant case the specification also does not provide sufficient guidance with respect to which Streptomyces endophytes that comprise a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO:2 and at least 3 polynucleotides that encode an arabinose transporter protein would function to enhance symbiosis or increase the number of pods of the plant under water-stressed conditions. Absent such guidance one skilled in the art would first have to identify and isolate Streptomyces endophytes comprising a polynucleotide sequence having at least 97% identity to SEQ ID NO: 2 and at least 3 polynucleotides that encode an arabinose transporter protein, and then second have to test formulations comprising each of the identified Streptomyces endophytes for its ability to enhance symbiosis or increase the number of pods of the plant under water-stressed conditions in order to determine which of these Streptomyces endophytes, if any,  function as claimed. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation. 
The amendment of claim 55 to further recite that the Streptomyces endophyte also comprises at least 3 polynucleotides that encode an arabinose transporter protein would overcome this rejection of claims 55-61.
The amendment of claim 62 to delete “enhanced symbiosis” and “increased number of pods”  would overcome this rejection of claim 62.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,750,711. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of U.S. Patent No. 10,750,711 is drawn to a method of increasing abundance of one or more arbuscular mycorrhizal fungi in roots of a plant under water-stressed conditions, comprising treating a plant reproductive element with a formulation comprising an effective amount of a Streptomyces endophyte that is heterologous to the plant reproductive element, wherein the Streptomyces endophyte comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO 2 and at least 3 polynucleotides that encode an arabinose transporter protein; wherein the effective amount is effective to increase abundance of one or more arbuscular mycorrhizal fungi in roots of a plant grown from the treated reproductive element under water-stressed conditions, as compared to an isoline plant grown from a plant reproductive element not treated with the Streptomyces endophyte.
Claim 5 of U.S. Patent No. 10,750,711 is drawn to the method of claim 1, wherein the formulation comprises a purified population of the Streptomyces endophyte at a concentration of at least about 10^2 CFU/ml in a liquid formulation or about 10^2 CFU/gm in a non-liquid formulation.
Claim 55 of the instant application is drawn to a method of decreasing abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant under water-stressed conditions, comprising treating a plant reproductive element with a formulation comprising an effective amount of a Streptomyces endophyte that is heterologous to the plant reproductive element, wherein the Streptomyces endophyte comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2, wherein the effective amount is effective to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant grown from the treated reproductive element under water-stressed conditions, as compared to an isoline plant grown from a plant reproductive element not treated with the Streptomyces endophyte.
Claim 59 of the instant application is drawn to the method of claim 55, wherein the formulation comprises a purified population of the Streptomyces endophyte at a concentration of at least about 10^2 CFU/ml in a liquid formulation or about 10^2 CFU/gm in a non-liquid formulation.
Although the claims at issue (instant claim 59, and patent claim 5) are not identical, they are not patentably distinct from each other because while each method is conducted for a different reason (to decrease abundance of one or more bacteria of the genus Escherichia-Shigella in leaves of a plant under water-stressed conditions, versus to increase abundance of one or more arbuscular mycorrhizal fungi in roots of a plant under water-stressed conditions), each method nonetheless comprises treating a plant reproductive element with a formulation comprising the same type of purified population of the Streptomyces endophyte (a Streptomyces endophyte comprises a 16S polynucleotide sequence having at least 97% identity to SEQ ID NO: 2) at identical concentrations (a concentration of at least about 10^2 CFU/ml in a liquid formulation or about 10^2 CFU/gm in a non-liquid formulation).

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662